     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 1 of 14 Page ID #:812




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   DARRELL D., an Individual,                     Case No.: 2:19-08002 ADS

12                        Plaintiff,

13                        v.
                                                    MEMORANDUM OPINION AND ORDER
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                          Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Darrell D.1 (“Plaintiff”) challenges Defendant Andrew M. Saul,

19   Commissioner of Social Security’s (hereinafter “Commissioner” or “Defendant”) denial

20   of his application for a period of disability and disability insurance benefits (“DIB”).

21   Plaintiff contends that the Administrative Law Judge (“ALJ”) improperly rejected his

22

23   1Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                  -1-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 2 of 14 Page ID #:813




 1   testimony regarding his pain and functional limitations. For the reasons stated below,

 2   the decision of the Commissioner is affirmed, and this matter is dismissed with

 3   prejudice.

 4   II.    FACTS RELEVANT TO THE APPEAL

 5          Plaintiff testified that he has a bachelor’s degree in business management and

 6   that he has not worked since 2013. (Administrative Record “AR” 32). Evidence in the

 7   record also documents that Plaintiff’s last reported income to be for the year 2013. (AR

8    186). Plaintiff worked as a writer of technical manuals, in many different fields, for a

 9   period of twenty-five years. (AR 44). Plaintiff stated that he stopped working in 2013

10   because he had completed the manual he was hired to write and thus his contract had

11   ended. (AR 32, 34). Plaintiff testified that he would have sought another writing project

12   but that he hurt himself building a fence, which injury occurred after he had completed

13   his last job. (AR 34).

14          Plaintiff filed an application for DIB on August 28, 2015, alleging a disability

15   onset date of February 1, 2014. Plaintiff stated on his application that he filed for

16   disability due to the following conditions: “degenerative disc disease – neck, neck

17   arthritis, left shoulder pain, tingling in arm, loss of grip in left hand, back pain and

18   trouble concentrating due to pain and lack of sleep.” (AR 53). When asked at the

19   Administrative hearing what prevents him from working, Plaintiff testified: “My

20   shoulder, my neck, the medication that I take. Mainly it was the pain in my shoulder

21   and my neck, my arm.” (AR 34).

22          Plaintiff testified that he lives with his ex-wife and 3 children and that no one in

23   the house is employed. (AR 34). He stated that they live off of his savings and bank

24   account. (Id.). Plaintiff also testified that he does no housework and that his typical day



                                                  -2-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 3 of 14 Page ID #:814




 1   consists of sitting in a recliner or lying in bed and watching television. (Id.). In a

 2   medical report from April 2018, however, Plaintiff reported that he is able to “do

 3   sweeping, wash a few dishes, do light laundry, and do very light shopping at times,

 4   buying one or two items, or goes with help. He states that he cannot vacuum and cannot

 5   mop or cook.” (AR 670). The report also notes that Plaintiff “spends his days watering

 6   the lawn, doing light cleanup, such as dusting on good days, and on bad days, he just

 7   lays down and watches television and he currently does not have hobbies.” (Id.)

8    Plaintiff also reported to his physician in October 2017, that on the day he presented to

 9   the emergency room for suspected COPD (chronic obstructive pulmonary disease),

10   October 8, 2017, that “he had worked until very late that day and was feeling abnormally

11   exhausted.” (AR 675).

12   III.   PROCEEDINGS BELOW

13          A. Procedural History

14          Plaintiff protectively filed his application for DIB on August 31, 2015, alleging

15   disability beginning February 1, 2014. (AR 178-81). Plaintiff’s claims were denied

16   initially on January 11, 2016 (AR 74), and upon reconsideration on August 8, 2016 (AR

17   90). A hearing was held before ALJ Gail Reich on June 4, 2018. (AR 29-52). Plaintiff,

18   represented by counsel, appeared and testified at the hearing. Appearing and testifying

19   by phone were medical expert Kweli J. Amusa and vocational expert Susan L.

20   Creighton-Clavel. (Id.)

21          On September 17, 2018, the ALJ found that Plaintiff was “not disabled” within

22   the meaning of the Social Security Act.2 (AR 15-24). The ALJ’s decision became the

23
     2Persons are “disabled” for purposes of receiving Social Security benefits if they are
24
     unable to engage in any substantial gainful activity owing to a physical or mental


                                                  -3-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 4 of 14 Page ID #:815




 1   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

 2   review on July 26, 2019. (AR 1-5). Plaintiff then filed this action in District Court on

 3   September 6, 2019, challenging the ALJ’s decision. [Docket “Dkt.” No. 1].

 4          On February 11, 2020, Defendant filed an Answer, as well as a copy of the

 5   Certified Administrative Record. [Dkt. Nos. 17, 18]. The parties filed a Joint

 6   Submission on June 4, 2020. [Dkt. No. 22]. The case is ready for decision.3

 7          B. Summary of ALJ Decision After Hearing

8           In the decision (AR 15-24), the ALJ followed the required five-step sequential

 9   evaluation process to assess whether Plaintiff was disabled under the Social Security

10   Act.4 20 C.F.R. § 404.1520(a). At step one, the ALJ found that Plaintiff had not been

11   engaged in substantial gainful activity since February 1, 2014, the alleged onset date.

12   (AR 17). At step two, the ALJ found that Plaintiff had the following severe

13   impairments: (a) degenerative disc disease cervical spine; and (b) osteoarthritis/

14   tendonitis left shoulder, with distant history of rotator cuff surgery. (AR 17). At step

15   three, the ALJ found that Plaintiff “does not have an impairment or combination of

16
     impairment expected to result in death, or which has lasted or is expected to last for a
17
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).
     3 The parties filed consents to proceed before the undersigned United States Magistrate
18
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment. [Dkt. Nos.
     13, 14].
19   4 The ALJ follows a five-step sequential evaluation process to assess whether a claimant

     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
20
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
21
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
22
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
23
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
     functional capacity to perform any other work? If so, the claimant is not disabled. If
24
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).


                                                 -4-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 5 of 14 Page ID #:816




 1   impairments that meets or medically equals the severity of one of the listed impairments

 2   in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and

 3   404.1526).” (AR 18).

 4          The ALJ then found that Plaintiff had the Residual Functional Capacity (“RFC”)5

 5   to perform a reduced range of light work as defined in 20 C.F.R. § 404.1567(b)6,

 6   restricted by the following limitations:

 7          frequent pushing and pulling and gross handling and fingering with
            the left upper extremity – minor extremity (e.g., Ex. 16F/8); reaching
8           overhead occasionally bilaterally; no climbing ladders, ropes, or
            scaffolds; other postural activities occasionally; no work at
 9          unprotected heights.

10   (AR 18).

11          At step four, the ALJ found that Plaintiff is unable to perform any past relevant

12   work, as had actually been performed. (AR 21). At step five, considering Plaintiff’s

13   age, education, work experience and RFC, the ALJ found that Plaintiff “has acquired

14   work skills from past relevant work that are transferable to other occupations with jobs

15   existing in significant numbers in the national economy.” (AR 22). The ALJ accepted

16

17
     5 An RFC is what a claimant can still do despite existing exertional and nonexertional
18   limitations. See 20 C.F.R. § 404.1545(a)(1).
     6
       “Light work” is defined as
19          lifting no more than 20 pounds at a time with frequent lifting or carrying
            of objects weighing up to 10 pounds. Even though the weight lifted may be
20          very little, a job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with some pushing
21          and pulling of arm or leg controls. To be considered capable of performing
            a full or wide range of light work, you must have the ability to do
22          substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3 n.6
23   (C.D. Cal. May 7, 2019).

24



                                                 -5-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 6 of 14 Page ID #:817




 1   the vocational expert’s testimony that Plaintiff would be able to perform the

 2   representative occupations of: data entry clerk (DOT 209.387-022); vocational teacher

 3   (DOT 094.227-026); and technical and scientific editor, classifying it as sedentary and

 4   skilled (DOT 132.017-018). (AR 22-23). Accordingly, the ALJ determined that Plaintiff

 5   had not been under a disability, as defined in the Social Security Act, from February 1,

 6   2014 through September 17, 2018, the date of the ALJ’s decision. (AR 24).

 7   IV.    ANALYSIS

8           A. Issue on Appeal

 9          Plaintiff raises one issue for review: whether the ALJ has improperly rejected his

10   testimony regarding pain and functional limitation. [Dkt. No. 22 (Joint Submission), 3].

11          B. Standard of Review

12          A United States District Court may review the Commissioner’s decision to deny

13   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

14   is confined to ascertaining by the record before it if the Commissioner’s decision is

15   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

16   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

17   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

18   fact if they are supported by substantial evidence and if the proper legal standards were

19   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

20   the substantial evidence requirement “by setting out a detailed and thorough summary

21   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

22   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

23   omitted).

24



                                                  -6-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 7 of 14 Page ID #:818




 1          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

 2   quantum of supporting evidence. Rather, a court must consider the record as a whole,

 3   weighing both evidence that supports and evidence that detracts from the Secretary’s

 4   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

 5   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

 6   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

 7   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

8    (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

 9   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

10   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

11   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

12   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

13   2007) (citation omitted).

14          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

15   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

16   or if “the agency’s path may reasonably be discerned, even if the agency explains its

17   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

18   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

19          C. Whether the ALJ Properly Evaluated Plaintiff’s Testimony

20          Plaintiff asserts that the ALJ did not properly evaluate his testimony regarding

21   his symptoms and limitations. Defendant, on the other hand, contends the ALJ

22   properly evaluated Plaintiff’s subjective statements, finding them inconsistent with the

23   record.

24



                                                 -7-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 8 of 14 Page ID #:819




 1                 1. Legal Standard for Evaluating Claimant’s Testimony

 2          A claimant carries the burden of producing objective medical evidence of his or

 3   her impairments and showing that the impairments could reasonably be expected to

 4   produce some degree of the alleged symptoms. Benton ex rel. Benton v. Barnhart, 331

 5   F.3d 1030, 1040 (9th Cir. 2003). Once the claimant meets that burden, medical

 6   findings are not required to support the alleged severity of pain. Bunnell v. Sullivan,

 7   947 F.2d 341, 345 (9th Cir. 1991) (en banc); see also Light v. Soc. Sec. Admin., 119 F.3d

8    789, 792 (9th Cir. 1997) (“claimant need not present clinical or diagnostic evidence to

 9   support the severity of his pain”) (citation omitted)). Defendant does not contest, and

10   thus appears to concede, that Plaintiff carried his burden of producing objective medical

11   evidence of his impairments and showing that the impairments could reasonably be

12   expected to produce some degree of the alleged symptoms.

13          Once a claimant has met the burden of producing objective medical evidence, an

14   ALJ can reject the claimant’s subjective complaint “only upon (1) finding evidence of

15   malingering, or (2) expressing clear and convincing reasons for doing so.” Benton, 331

16   F.3d at 1040. To discredit a claimant's symptom testimony when the claimant has

17   provided objective medical evidence of the impairments which might reasonably

18   produce the symptoms or pain alleged and there is no evidence of malingering, the ALJ

19   “may reject the claimant’s testimony about the severity of those symptoms only by

20   providing specific, clear and convincing reasons for doing so.” Brown-Hunter, 806 F.3d

21   at 489 (“we require the ALJ to specify which testimony she finds not credible, and then

22   provide clear and convincing reasons, supported by evidence in the record, to support

23   that credibility determination”); Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017).

24



                                                 -8-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 9 of 14 Page ID #:820




 1            The ALJ may consider at least the following factors when weighing the claimant’s

 2   credibility: (1) his or her reputation for truthfulness; (2) inconsistencies either in the

 3   claimant’s testimony or between the claimant’s testimony and his or her conduct; (3) his

 4   or her daily activities; (4) his or her work record; and (5) testimony from physicians and

 5   third parties concerning the nature, severity, and effect of the symptoms of which she

 6   complains. Thomas v. Barnhart, 278 F.3d 948, 958-59 (9th Cir. 2002) (citing Light, 119

 7   F.3d at 792). “If the ALJ’s credibility finding is supported by substantial evidence in the

8    record, [the court] may not engage in second-guessing.” Id. at 959 (citing Morgan v.

 9   Apfel, 169 F.3d 595, 600 (9th Cir. 1999)).

10                   2. The ALJ provided Clear and Convincing Reasons Supported by
                        Substantial Evidence
11

12            Having carefully reviewed the record, the Court finds that the ALJ provided

13   specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.7

14   The ALJ found that Plaintiff’s subjective complaints were not entirely consistent with

15   the medical evidence of record, Plaintiff’s own statements of daily activities in the

16   medical records and Plaintiff’s limited treatment, as well as Plaintiff’s reported relief

17   from the treatment. (AR 19-20). Plaintiff, however, contends that the ALJ only gave

18   two improper reasons for rejecting his testimony: daily activities and sparse treatment.

19   Plaintiff argues that neither reason constitutes a clear and convincing reason to dismiss

20   his testimony.

21            Important to note, the ALJ did not “dismiss” Plaintiff’s testimony concerning his

22   pain, symptoms, and level of limitation. Rather, the ALJ stated that he had considered

23

24   7   The ALJ did not make a finding of malingering in her opinion. (AR 15-26).


                                                  -9-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 10 of 14 Page ID #:821




 1   Plaintiff’s testimony in limiting his work at the less than light exertional level, which was

 2   less than had been assessed by some of the State agency medical examiners. (AR 19-

 3   20). Accordingly, the ALJ reduced Plaintiff’s RFC of light work to “frequent pushing

 4   and pulling and gross handling and fingering with the left upper extremity”, “reaching

 5   overhead occasionally bilaterally”, “no climbing ladders, ropes, or scaffolds”, “other

 6   postural activities occasionally”, and “no work at unprotected heights.” (AR 18).

 7          The ALJ performed a thorough review of Plaintiff’s medical record and found

8    that it did not fully support Plaintiff’s allegations of disabling conditions. The ALJ

 9   reviewed and cited to Plaintiff’s medical records of his torn rotator cuff and surgery,

10   neck and spine issues, including MRI reports, and found that the records did not

11   demonstrate that Plaintiff would be unable to perform a range of light exertion, with the

12   express limitations. (AR 19-20). See Chaudhry v. Astrue, 688 F.3d 661, 672 (9th Cir

13   2012) (the ALJ’s determination should not be second-guessed where reasonable and

14   supported by substantial evidence).

15          The ALJ properly considered how consistent Plaintiff’s subjective symptom

16   statements were with this objective medical evidence. 20 C.F.R. § 404.1529(c)(2). This

17   could not be the ALJ’s sole reason for rejecting Plaintiff’s statements about his

18   symptoms, but it was a factor that the ALJ was permitted to consider. Id.; see also

19   Burch, 400 F.3d at 681 (“Although lack of medical evidence cannot form the sole basis

20   for discounting pain testimony, it is a factor that the ALJ can consider in his credibility

21   analysis.”); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (while a claimant’s

22   subjective statements about symptomology “cannot be rejected on the sole ground that

23   it is not fully corroborated by objective medical evidence, the medical evidence is still a

24



                                                 -10-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 11 of 14 Page ID #:822




 1   relevant factor”). Thus, the lack of consistency between Plaintiff’s medical records and

 2   his testimony was a proper basis for the ALJ’s discounting Plaintiff’s testimony.

 3          Plaintiff contends that the ALJ improperly pointed to his level of daily activity as

 4   a basis for dismissing his testimony. This is not correct. The ALJ cited to Plaintiff’s

 5   statements in the record of his daily activities to show the inconsistency with his

 6   testimony at the Administrative hearing:

 7              While the claimant testified that he spends his days sitting or reclining
                and only drives to attend doctor appointments (due to being under
8               medication at other times), other evidence suggests that he has a greater
                activity level. As late as April 2018, the claimant reported that he is able
 9              to do sweeping, wash some dishes, do light laundry, very light shopping,
                and care for his personal needs. [AR 670]. He does not use an assistive
10              device for ambulation (testimony). While the evidence is not sufficient
                to charge the claimant with post-alleged onset date substantial gainful
11              activity, an October 2017 medical report reflects the claimant’s
                statement that he worked until very late and was feeling abnormally
12              exhausted. [AR 675]. These entries suggest that activities are not as
                limited as related in testimony and, to some extent, in his response on
13              SSA forms. Inconsistencies, even if inadvertent, render subjective
                statements not a reliable source for assessing disability.
14

15   (AR 19) (emphasis added); see Thomas, 278 F.3d at 958-59 (holding that an ALJ may

16   consider inconsistencies either in the claimant’s testimony or between the claimant’s

17   testimony and his or her conduct when weighing the claimant’s credibility).

18          An ALJ is permitted to consider daily living activities in his credibility analysis.

19   See 20 C.F.R. § 404.1529(c)(3) (daily activities are a relevant factor which will be

20   considered in evaluating symptoms); see also Bray v. Comm’r of Soc. Sec. Admin., 554

21   F.3d 1219, 1227 (9th Cir. 2009) (“In reaching a credibility determination, an ALJ may

22   weigh inconsistencies between the claimant’s testimony and his or her conduct, daily

23   activities, and work record, among other factors”). Daily activities may be considered to

24   show that Plaintiff exaggerated her symptoms. See Valentine v. Astrue, 574 F.3d 685,



                                                 -11-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 12 of 14 Page ID #:823




 1   694 (9th Cir. 2009) (ALJ properly recognized that daily activities “did not suggest

 2   [claimant] could return to his old job” but “did suggest that [claimant’s] later claims

 3   about the severity of his limitations were exaggerated.”). Although Plaintiff takes issue

 4   with this, it was proper for the ALJ to have considered daily living activities in his

 5   credibility analysis. See Burch, 400 F.3d at 681.

 6          The ALJ also found that since the alleged onset date, the evidence shows only a

 7   “modicum of treatment – and only medications and physical therapy” and that although

8    some records report sub-optimal or minimal relief of pain with medications, “far more

 9   frequently, they relate significant relief, commonly 70% or greater.” (AR 19). Plaintiff

10   says this reason is invalid as the medical records clearly note his continued complaints

11   and treatment.

12          An ALJ may properly consider Plaintiff’s treatment history in analyzing his

13   asserted symptoms. 20 C.F.R. § 404.1529(c)(3)(iv),(v),(vi) (factors relevant to a

14   claimant’s symptoms, such as pain, which the Commissioner will consider include

15   medication taken to alleviate symptoms; treatment received for pain; and measures

16   used to relieve pain); see also Burch, 400 F.3d at 681 (holding that “ALJ is permitted to

17   consider lack of treatment in his credibility determination”); Moncada v. Chater, 60

18   F.3d 521, 524 (9th Cir. 1995) (claimant’s allegations of disabling pain can be discredited

19   by evidence of infrequent medical treatment or by the minimal use of pain medication).

20   Indeed, it was proper for the ALJ to have considered Plaintiff’s improvement with

21   treatment as a basis for discounting Plaintiff’s testimony. See Warre v. Comm’r, 439

22   F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with

23   medication are not disabling for the purpose of determining eligibility for SSI

24   benefits.”). Plaintiff’s taking of pain medication and some physical therapy also does



                                                 -12-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 13 of 14 Page ID #:824




 1   not render erroneous the ALJ’s noting that Plaintiff’s treatment was sparse. See Jones

 2   v. Comm’r of Soc. Sec., 2014 WL 228590, *7-10 (E.D. Cal. Jan. 21, 2014) (ALJ properly

 3   found Plaintiff’s treatment conservative, which included physical therapy, both anti-

 4   inflammatory and narcotic medications, use of a TENS unit, occasional epidural steroid

 5   injections, and massage therapy, diminished her credibility); Higinio v. Colvin, 2014 WL

 6   47935, *5 (C.D. Cal. Jan. 7, 2014) (holding that, despite the fact that the claimant had

 7   been prescribed narcotic medication at various times, the claimant’s treatment as a

8    whole was conservative); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (finding that

 9   proof of “conservative treatment is sufficient to discount a claimant's testimony

10   regarding severity of an impairment”); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.

11   1999) (finding that an ALJ can rely on a physician’s failure “ to prescribe… any serious

12   medical treatment for [a claimant’s] supposedly excruciating pain”).

13          Based on these clear, convincing and specific reasons for partially rejecting

14   Plaintiff’s pain and limitations testimony and the substantial evidence to support her

15   determination, the Court concludes that the ALJ did not commit error in discounting

16   Plaintiff’s testimony.

17

18

19

20

21

22

23

24



                                                -13-
     Case 2:19-cv-08002-ADS Document 23 Filed 10/30/20 Page 14 of 14 Page ID #:825




 1   V.    CONCLUSION

 2         For the reasons stated above, the decision of the Social Security Commissioner is

 3   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

 4   accordingly.

 5

 6   DATE: October 30, 2020

 7
                                            /s/ Autumn D. Spaeth
8                                     THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              -14-
